     Case 3:17-cv-00632-CAB-MDD Document 149 Filed 04/18/19 PageID.3929 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     IPS GROUP, INC.,                                 Case No.: 17-CV-632-CAB-(MDD)
12                                     Plaintiff,
                                                        ORDER ON STIPULATION AND
13     v.                                               JOINT MOTION TO DISMISS
14     CIVICSMART, INC., DUNCAN
                                                        [Doc. No. 148]
       SOLUTIONS, INC. and DUNCAN
15
       PARKING TECHNOLOGIES, INC.,
16                                  Defendants.
17
18          The parties’ joint motion for dismissal with prejudice is hereby GRANTED. The
19    stipulation for dismissal is hereby approved and the entire action and all parties are
20    DISMISSED with prejudice. Each party to bear their own attorney’s fees and costs.
21          It is SO ORDERED.
22    Dated: April 18, 2019
23
24
25
26
27
28

                                                    1
                                                                           17-CV-632-CAB-(MDD)
